Citation Nr: 1424555	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as a result of exposure to water contamination at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a result of exposure to water contamination at Camp Lejeune, North Carolina.  

3.  Entitlement to service connection for rosacea, to include as secondary to water contamination at Camp Lejeune, North Carolina.  

4.  Entitlement to service connection for skin cancer, to include as a result of water contamination at Camp Lejeune, North Carolina.  

5.  Entitlement to service connection for a right leg disorder (claimed as weakness), to include as a result of water contamination at Camp Lejeune, North Carolina, or as secondary to service-connected residuals of a right foot torn Achilles tendon.  

6.  Entitlement to service connection for a left arm disorder (claimed as weakness), to include as a result of water contamination at Camp Lejeune, North Carolina.  

7.  Entitlement to service connection for a left eye disorder, to include as a result of water contamination at Camp Lejeune, North Carolina.  

8.  Entitlement to a rating in excess of 10 percent for residuals of a right foot torn Achilles tendon.  


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, J.K.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971, to October 1971, and from April 1976, to May 1976.  His service personnel records (SPRs) show that he served at Camp Lejeune, North Carolina, in 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in September 2011 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania,.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

At the hearing, the Veteran raised the issue of entitlement to service connection for a total disability based on individual unemployability due to service-connected disabilities (TDIU).  This issue has not been properly developed or certified for appellate consideration.  He does not appear to be asserting that he is unemployable due to his service-connected right foot disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this matter is referred to the RO for such further action as is deemed appropriate.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds that additional development is necessary prior to appellate review.  

In statements of record, to include testimony in 2011, it has been the Veteran's primary contention that service connection is warranted for leukemia, CFS, rosacea, skin cancer, right arm and left leg weakness, and a left eye disorder, as these conditions resulted from exposure to water contamination at Camp Lejeune, North Carolina.  In the alternative, the contaminated water exposure caused his leukemia which resulted in these conditions.  He also asserts that his service-connected residuals of a right torn Achilles tendon has worsened since last examined by VA in August 2007.  In the alternative, he claims that his right leg weakness is due to his right foot disorder.  

Review of the post service records shows that the Veteran has been treated for or complained of each of the conditions for which he now claims service connection.  For example, he was diagnosed with acute myeloid leukemia in 2003.  He has had several lesions or basal cell carcinomas excised over the years, to include in 2003.  Rosacea was noted in a private record dated in 2007.  He has been seen for right leg and left arm weakness as noted in 2007.  He underwent left eye surgery in 2003 due to a retinal tear.  In a 2007 private report, he complained of fatigue and weakness over the years, although a diagnosis of CFS was not made.  

VA is responsible for developing all theories of entitlement, whether or not they are raised by the appellant.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran was potentially exposed to contaminated water during service at Camp Lejeune, service connection on this basis, in regards to all the disabilities on appeal, must be considered for the reasons set forth below.  

It has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to contaminants present in the base water supply between 1953 and 1987.  See Training Letter 10-03; Fast Letter 11-03.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.  

While these issues are being studied, VA has determined that disability claims from veterans who served at Camp Lejeune during this period deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of these claims has been centralized at the Louisville, Kentucky, Regional Office with tracking measures initiated.   

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a "past public health hazard."  

Follow up studies by ATSDR focused on potential birth defects experienced by mothers exposed to the drinking water.  In 2008, as public awareness of Camp Lejeune increased, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.  Apparently, the Navy felt that including individuals serving until 1987 would cover potential exposure from any residual contaminants present in the water beyond the well closings in 1985.  The letter notified these former service members that "unregulated chemicals were discovered in some of the base drinking water systems" and encouraged them to participate in a registry so as to receive information from new health-related scientific studies initiated by the Navy.  These studies involved the National Academy of Sciences' National Research Council  (NRC) and ATSDR.  Based on a congressional mandate, the Navy requested that NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  

ATSDR responded to the NRC report in August 2009 with a plan for additional studies, supported by the Navy, to assess the human health risks associated with the Camp Lejeune water contamination.  The plan included: a continuation of water flow computer modeling studies to generate potential contaminant exposure rates and durations; a re-analysis of data collected on birth outcomes; studies on birth defects and childhood cancers; and further epidemiological studies based on mortality and health surveys that would be distributed to former Camp Lejeune residents.  ATSDR also initiated a series of public hearings to receive input from individuals who had served at Camp Lejeune.  

In a 2010 letter to the Navy, ATSDR again responded to the NRC report, indicating its belief that the report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  ATSDR pointed out that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer  (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, ATSDR indicates that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by NRC.  

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  

Verification of service at Camp Lejeune in 1971 has already been established.  At the hearing, the Veteran testified that he was there from July 1971 through October 1971.  He lived in the barracks for a period of time, but later got housing offsite but nearby.  The Veteran believed that the housing development where he lived was called Tarawa.  [Hrg. tr. at pg. 7.]  

Scientific organizations, including NRC and ATSDR, have determined that some evidence is available that suggests the possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  Where associations are recognized, they are often based on experimental animal studies involving exposure dose rates generally considered to be in excess of the amount of exposure experienced by Camp Lejeune personnel.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  There are many unanswered questions regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  

On the other hand, the development of certain diseases are more likely than others to be associated with exposure to the chemical contaminants known to have been in the water at Camp Lejeune.  Each of the chemical compounds present in the contaminated water has been shown by toxicologic or epidemiologic studies to be associated with some form of negative health outcome.  Although certain disease manifestations may be associated with one of the specific contaminants found in the water and not associated with another, it is currently impossible to determine which contaminants, if any, were in the Camp Lejeune water consumed or used by a particular veteran.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any given veteran claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  This medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases, as noted below, for example, have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, this does not mean that service connection can automatically be established for a Camp Lejeune veteran claiming one of these diseases.  It is up to a competent medical authority, based on each veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.  

VA regulations at 38 C.F.R. § 3.159(c)(4) (2013) serve as the basis for requesting medical examinations and opinions in claims based on Camp Lejeune service.  Under these regulations, an examination should be requested when the claim: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  These requirements establish a relatively low threshold for requesting medical examinations for Camp Lejeune veterans. The first requirement is met when a veteran provides any credible lay or medical evidence showing a current diagnosis or symptoms of a disease or disability.  The second is met when service at Camp Lejeune between 1957 and 1987 is verified.  The third is met when the claimed disease or disability is one that can reasonably be associated with the known water contaminants at Camp Lejeune.  This includes, but is not limited to, the disabilities listed below.  

When examinations are requested, it should be kept in mind that these claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the regional office must provide them with the following Appendices to VBA Training Letter 11-03.  This information replaces the Camp Lejeune "Fact Sheet" intended for VA examiners found in Training Letter 10-03.  

Appendix A, Internet websites related to the issue of contaminated water at Camp Lejeune,

Appendix B, Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  

Appendix C, Websites describing potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987, and

Appendix D, Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune.  

This information is intended to provide the VA examiners with an adequate basis for providing a reasoned opinion.  This opinion is a critical element for evaluating the claim.  Therefore, if the examiner fails to provide a reasoned opinion and resorts to a statement such as "an opinion cannot be made without resort to mere speculation," the examination should be returned as inadequate.  

Appendix B of VBA Training Letter 11-03 provides a list of diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  


The National Academy of Sciences' National Research Council published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to Trichloroethylene (TCE), and Tetrachloroethylene or Perchloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  They include: 

 esophageal cancer
 lung cancer 
 breast cancer 
 bladder cancer 
 kidney cancer 
 adult leukemia 
 multiple myeloma 
 myleodisplasic syndromes 
 renal toxicity 
 hepatic steatosis 
 female infertility 
 miscarriage, with exposure during pregnancy
 scleroderma 
 neurobehavioral effects

The Veteran was stationed at Camp Lejeune for several months in 1971.  As such, additional development is necessary, as noted above, to determine whether his claimed conditions at least as likely as not resulted from the contaminated drinking water at Camp Lejeune.  

As to the claim that a rating in excess of 10 percent is warranted for residuals of a torn Achilles tendon in the right foot, it is concluded that a contemporaneous examination is necessary.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letters No. 10-03 and 11-03, dated April 27, 2010 and January 11, 2011, as well as any subsequent directives, the appellant's appeal, which includes claims for service connection for disabilities secondary to exposure to water contaminates during service at Camp Lejeune, must be remanded to the Louisville, Kentucky, RO for further development.

2.  Following completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of the Veteran's disorders on appeal, given his service at Camp Lejeune in 1971.  Importantly, the examiner must be provided with the claims file, a copy of this remand, and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period and is claiming service connection for various disorders, to include leukemia, CFS, rosacea, skin cancers, right leg and left arm disorders, claimed as weakness, and a left eye disorder.  

Please opine whether it is at least as likely as not (50 percent or greater probability) that the claimed disabilities, are related to the Veteran's exposure to contaminated water while serving at Camp Lejeune, and provide a rationale for those determinations based on the facts and medical principles.  

Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered.  

The examiner should also provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the claimed conditions otherwise began in or are related to the Veteran's military service and whether a right leg disorder (claimed as weakness) is proximately due to, the result of or aggravated by the service-connected residuals of a right foot torn Achilles tendon.  A complete rationale must be provided for the opinion based on the facts and medical principles.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions. If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

Note  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  The appellant should be scheduled for an appropriate examination of the right foot.  The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  

It is requested that the examiner identify what orthopedic symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to the service-connected Achilles tendon repair.  Readings should be obtained concerning the appellant's range of motion of the ankle and foot, and any limitation of function of the parts affected by limitation of motion.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should indicate the severity of the condition (mild, moderate or severe).  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right leg weakness resulted from the service-connected right Achilles tendon tear and provide a complete rationale for the opinion based on the facts and medical principles.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions. If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

Note  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  After ensuring the examination reports are sufficient and undertaking any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

